UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2015 (March 27, 2015) BankUnited, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35039 27-0162450 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14817 Oak Lane Miami Lakes, FL 33016 (Address of principal executive offices) (Zip Code) (305) 569-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 27, 2015, Ambassador Sue M. Cobb notified the Board of Directors of BankUnited, Inc. (the “Company”) that she will not stand for re-election to the Company’s Board of Directors at its 2015 Annual Meeting of Stockholders. Ambassador Cobb’s decision was for personal reasons. Her decision did not involve a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 31, 2015 BANKUNITED, INC. /s/ LESLIE LUNAK Name: Leslie Lunak Title: Chief Financial Officer
